Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to the amendment/RCE filed September 21, 2021.  Claims 1-20 are pending.  The rejections have been modified to address the changes. The rejections under 112(b) have been withdrawn.  Response to remarks can be found below.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hargrove et al (2018/0301057) in combination with Laszlo et al (2019/0196586).  The entire reference should .
Regarding claim 1, the claimed head mounted device is shown as item 210; the claimed control device is shown as item 100; the claimed physical processor is shown as item 120; and the function of the processor to process the EMG signal and classify the signal into a gesture type, provide control signals to a head-mounted device to modify the reality view is taught in paragraphs 0007-0008 and 0036-0038. Hargrove does not explicitly teach a memory with computer instructions.  However Figure 12 shows a computer with a readable media and operating system.  These teachings would suggest to one of ordinary skill in the art the use of software in a conventional digital processor.  It would have been obvious to use memory and software to perform the function as suggested by the reference. Hargrove teaches that module 420 classifies the sensory data into many different gestures.  Also see paragraphs 57-58 which teaches the training of the system.  While these paragraphs teach the training of the classes, paragraphs 68-69 teaches that input signals from the sensor can later be input to determine a particular gesture to control function like button presses when particular muscle contractions are detected, classified and decoded. Such gestures are used to control the head mounted display (i.e. VR controller). Hargrove does not specifically teach gesture types based on muscle activation patterns for a particular finger of the hand of the user.  However, paragraph 68 teaches that muscles that mimics button presses can be used to control such functions. One of ordinary skill in the art would recognize that muscles that control the movement of a finger for a button press may form the pattern that is detected to simulate key presses as suggested by the reference.  Hargrove does not refer to a multiple-user classifier model since the muscle patterns of the user are used to train the system.  Laszlo also teaches a system where detected signals are used to 
Regarding claim 2, Figure 1 of Hargrove shows a processor within the control device.
Regarding claim 3, Figure 1 of Hargrove shows the processor within an external computer in communication with the control device.
Regarding claim 4, Hargrove teaches in paragraph 0038 the determination gestures based on the sensory inputs.  The determination is considered essentially the same as the classifying step.  Paragraph 0009 teaches that the control module is a pattern recognition classifier.  Thus the processor would classify particular signals as a particular gesture.  Since the user is programming the device, it is considered a user specific classifier model.
Regarding claim 5, see paragraph 0011 of Hargrove.
Regarding claim 6, see paragraph 135 of Laszlo.
Regarding claim 7, the head set is disclosed as a VR device.
Regarding claim 8, Hargrove teaches in paragraphs 0036-0040 the steps of obtaining EMG signals, processing the signals, classifying the signals into gesture types and using the signals to train for gestures.  Control signals are sent to a VR device based on the gestures.  It would have been obvious to substitute an AR device for the VR device since an AR device allows some actual environments to be displayed in addition to the simulated display.  The use of an AR device makes the experience more realistic. Laszlo teaches at least in paragraph 141 the use of training data from a plurality of user depending on the desired characteristic. Paragraph 
Regarding claim 9, Hargrove teaches the monitoring of particular muscles for particular gestures.  These data are considered clustering feature data that are derived from the EMG training signals from the sensors.
Regarding claim 10, this limitation has been addressed in a prior claim. 
Regarding claim 11, this limitation has been addressed in the corresponding apparatus claim.
Regarding claim 12, the various muscle movements in Hargrove are training signals within the plurality of EMG training signals that correspond to the gesture type.  These system trains the classifier to recognize a particular gesture. 
Regarding claim 13, paragraphs 0049-0052 of Hargrove, teach the monitoring of amplitude and speed of a gesture. Since the same gesture may be performed at different speeds, it would have been obvious to align the detected motions to compensate for differences in motion.  Such alignment would require offsetting different signals so their amplitudes would align to indicate the same motion.
Regarding claim 14, Hargrove teaches obtaining EMG training signals corresponding to a gesture type and created classifier models corresponding to the gesture.  The training involves repetitive motions to generate a plurality of signals indicative of a defined gesture.  It would have 
Regarding claim 15, since a model may be determined by a single user, it would have been obvious that the model is a user-specific gesture would be better tailored to a particular user.
Regarding claim 16, Laszlo teaches the use of training data from a plurality of users.  It would have been obvious that a system is not limited to one gesture.  The system may use many users to program each gesture.  Each user may be considered a user-specific gesture model and the models may be combined to from one hybrid model. 
Regarding claim 17, Hargrove teaches a VR device that is head mounted to present a virtual reality to the user.  The control signal presents an image based on the control signal.  One of ordinary skill in the art would recognize that an AR device could perform the same function with the advantage of an AR being able to integrate actual images in combination to the control signal image to create a more realistic training.
Regarding claim 18, since an AR device combines actual images with control images, it would have been obvious that an AR device would modify the actual image with control signals to create a composite image with artificial and real images.  See Laszlo’s control of a phone and Hargrove’s control of a button.
Regarding claims 19-20, since the method has been shown to be obvious and the use of a computer with software to control the hardware is also obvious, it would have been obvious to use software to perform the steps of the method.  While a linear regression classifier is not explicitly taught, the concept of using data that is relevant is determined by linear regression which is conventional in the programming of AI systems.
Response to Remarks
The Examiner thanks applicant for his courtesies and professionalism.
The rejections under 112(b) have been withdrawn in view of the amendment and remarks.
Applicant argues that the Hargrove and Laszlo referents do not teach a gesture type with a muscle activation pattern for a particular finger of a hand of a user.  The signals sensed corresponding to the muscle pattern are for a simulated key press.  While Hargrove generally teaches the detection of muscles that form a plurality of gesture, it does not explicitly teach fingers since the device is mainly used (but not limited to) a user that may not have fingers.  Thus, specific gestures pertain to open and closed hands as well as hand movement.  However, Hargrove does teach the monitoring of muscles for the pressing of a button.  One of ordinary skill in the art would recognize that the pressing of buttons would typically be performed by a finger of the user.  Thus, the reference at least suggest to one of ordinary skill in the art that the sensing of muscle movement corresponding to the finger may be used to simulate the pressing of a button.
With respect to the temporal alignment of training signals, one of ordinary skill in the art would recognize that training signals are used to train the system to recognize particular inputs that may be interpreted as representative of particular gestures.  When training the system, the same information pertaining to the gesture is the data relevant for recognition.  Thus, data that does not represent the relevant motion is of no use and considered noise.  These patterns are not all the same since the start of a motion is not consistent.  Thus, it would have been obvious to align the signals to increase the accuracy of the programming since only relevant data is fed into the system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Feild can be reached on 5712724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



November 23, 2021